          Entered on Docket April 9, 2019

                                                           Below is the Order of the Court.


1

2                                                           ___________________
                                                            Christopher M. Alston
3                                                           U.S. Bankruptcy Judge
                                                             (Dated as of Entered on Docket date above)
4

5

6
     _______________________________________________________________
7

8

9
                                                                        Honorable Christopher M. Alston
10                                                                              April 5, 2019; 9:30 a.m.

11                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
     In re:                                            )   Chapter 7
13                                                     )   Bankruptcy No. 18-13383
     JACK CARLTON CRAMER JR.,                          )
14                                                     )   ORDER DIRECTING DEBTOR TO
                     Debtor(s).                        )   TURN OVER PROPERTY OF THE
15                                                     )   ESTATE

16            THIS MATTER having come on regularly before the above-signed Judge of the above-

17   entitled court, upon the Trustee’s Motion for an Order Directing Debtor to Turn Over Property of

18   the Estate, the court having reviewed the pleadings on file herein, and being fully apprised of the

19   circumstances, the court finding that the property of the estate located at 15605 - 63rd Avenue N.E.,

20   Kenmore, Washington 98028, is property of the estate controlled by the debtor, that the property can

21   be sold by the trustee pursuant to Section 363 of the Bankruptcy Code, and that the property has

22   more than inconsequential value or benefit to the estate, now, therefore, it is hereby

23            ORDERED that the debtor, Jack C. Cramer, Jr., shall surrender custody and control of the

24                                                                             twenty-one
     residence to the trustee, Edmund J. Wood, and vacate the property within fifteen       (21)ofdays
                                                                                      (15) days    the

25   date of date
     of the  this order.
                   of this order




     ORDER DIRECTING DEBTOR TO TURN                                           THE LIVESEY LAW FIRM
                                                                              600 Stewart Street, Suite 1908
     OVER PROPERTY OF THE ESTATE                                              Seattle, WA 98101
     190314bOrd Page 1                                                        (206) 441-0826
      Case 18-13383-CMA            Doc 70   Filed 04/09/19      Ent. 04/09/19 12:08:00           Pg. 1 of 2
                                                            Below is the Order of the Court.


1           IT IS HEREBY FURTHER ORDERED that should the debtor fail to vacate the property

2    timely, the trustee may request entry of an order directing the debtor to appear before this court and

3    show cause why he should not be held in contempt or such other remedies that the court deems

4    appropriate.

5                                   //// END OF ORDER ////

6
     Presented By:
7
     THE LIVESEY LAW FIRM
8

9           /S/ Rory C. Livesey

10   Rory C. Livesey, WSBA #17601
     Attorney for Trustee
11
     The Livesey Law Firm
12   600 Stewart Street, Suite 1908
     Seattle, WA 98101
13   (206) 441-0826

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER DIRECTING DEBTOR TO TURN                                          THE LIVESEY LAW FIRM
                                                                             600 Stewart Street, Suite 1908
     OVER PROPERTY OF THE ESTATE                                             Seattle, WA 98101
     190314bOrd Page 2                                                       (206) 441-0826
      Case 18-13383-CMA           Doc 70     Filed 04/09/19     Ent. 04/09/19 12:08:00        Pg. 2 of 2
